DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claimed “implement an operation policy representing problematic scenarios of operating combinations in the integrated circuit and rules for resolving the scenarios”, there is an infinite number of interpretations of the “problematic scenarios and rules for resolving the scenarios.” It is not clear and understood if programmatic scenarios and operation policy is preferred to, therefore it being unclear, violate the second paragraph of 35 USC 112,since the purpose of that paragraph is to require the patentee to provide others with notice of boundaries of protection provided by patent, since a manufacturer or seller, at time of making or selling the structure set forth in the claims, would have no indication whether it might later be sued for contributory infringement if the structure is used in accordance with claimed method, and since the claims are thus not sufficiently precise that possibility of infringement may be determined with reasonable degree of certainty. Ex parte



Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’shea et al. (Pub. No. US2019/0227962)
As per claim 1, O’shea discloses an electronic device comprising: 
a multi-drop bus (fig.10, 1010);  
a first integrated circuit (fig.10, 1002) configured to generate context information indicating an operating status of the first integrated circuit (paragraph 152, status of requests), and send the context information over the multi-drop bus at a first time; (paragraph 7, generating a coexistence message that include coexistence information (e.g., operating status) and transmitting to the second device over the serial bus)
a billboard circuit (fig.10, 1004) configured to receive the context information from the first integrated circuit via the multi-drop bus at a first time, store the context information, (paragraph 84, stored in configuration registers) and send the context information over the multi-drop bus at a second time subsequent to the first time; and (paragraph 112, the coexistence messengers decode received WCI-2 messages and forward the decoded messages as interrupts, requests and commands to the coexistence processor 1804.)
(fig.10, 1012) configured to receive the context information from the billboard circuit over the multi-drop bus at the second time, and process the received context information to adjust an operation of the second integrated circuit. (paragraphs 128-130, a first device transmit a first interfering signal that affects the operation of a component in a second device.)
 
As per claim 2, O’shea discloses wherein the second integrated circuit is in a disabled state at the first time and is in an active state at the second time. (paragraph 77, VGI enables GPIO state from a plurality sources to be serialized into VGI messages that can be transmitted over a communication link 1122.)
 
As per claim 3, O’shea discloses wherein the first integrated circuit is part of a first system and the second integrated circuit is part of a second system performing distinct functions relative to the first system. (paragraph 85, VGI messages in a frame transmitted over the serial bus may be signaled using a special command code to identify the frame)
 
As per claim 4, O’shea discloses wherein the billboard circuit is included in a coexistence hub device that further comprises a processor circuit configured to receive an operation policy representing problematic scenarios of operating combinations in the first integrated circuit and the second integrated circuit and generate a command sent to the first integrated circuit or the second integrated circuit for coordinating operations of the first integrated circuit and the second integrated circuit. (paragraph 105, The Co-Existence management architecture enables an apparatus to select a path for co-existence messages based on characteristics of available links including latency, utilization and other characteristics.)
 
(fig.1, 102)
 
As per claim 6, O’shea discloses wherein the billboard circuit comprises: memory for storing the context information, a security check circuit configured to grant access to reading or writing operations the context information responsive to receiving a reading request or a wiring request from the first 
integrated circuit or the second integrated circuit.  (paragraph 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message and a type of response to be transmitted in response to the datagram.

As per claim 7, O’shea discloses wherein the memory further stores (i) a time stamp associated with the context information, and (ii) a device address of the first integrated circuit. (paragraphs 132 & 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message and a type of response to be transmitted in response to the datagram.)
 
As per claim 8, O’shea discloses wherein the billboard further comprises a status check circuit configured to determine whether the first integrated circuit or the second integrated circuit is active. (paragraph 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message)
 
As per claim 9, O’shea discloses wherein the billboard is further configured to send a notification to the second integrated circuit responsive to updating of the context information representing predetermined (paragraph 121, Any of the devices 2004, 2006, 2008, 2010 may write, read or update coexistence management information in another device)
 
As per claim 10, O’shea discloses a coexistence hub device, comprising: 
an interface circuit (fig.10, 1004) configured to communicate over a multi-drop bus (fig.10, 1010) that is connected to integrated circuits in an electronic device, the integrated circuits comprising a first integrated circuit (fig.10, 1002) and a second integrated circuit (fig.10, 1012);  
a processor circuit (fig.11, 1104) configured to implement an operation policy representing problematic scenarios of operating combinations in the integrated circuit and rules for resolving the scenarios by at least sending a command over the multi-drop bus to update an operation of at least one of the integrated circuits according to the operation policy; and (paragraph 105, The Co-Existence management architecture enables an apparatus to select a path for co-existence messages based on characteristics of available links including latency, utilization and other characteristics.)
a billboard circuit (fig.10, 1004) configured to receive context information from the first integrated circuit over the multi-drop bus at a first time, the context information indicating an operating status of the first integrated circuit, store the context information(paragraph 84, stored in configuration registers), and send the stored context information to the second integrated circuit over the multi-drop bus at a second time subsequent to the first time. (paragraphs 128-130, a first device transmit a first interfering signal that affects the operation of a component in a second device.)
 
As per claim 11, O’shea discloses wherein the other of the integrated circuits is in a disabled state at the first time and is in an active state at the second time. (paragraph 77, VGI enables GPIO state from a plurality sources to be serialized into VGI messages that can be transmitted over a communication link 1122.)

 
As per claim 12, O’shea discloses wherein the one of the integrated circuits is part of a first system and the other of the integrated circuits is part of a second system performing distinct functions relative to the first system. (paragraph 85, VGI messages in a frame transmitted over the serial bus may be signaled using a special command code to identify the frame)
 
As per claim 13, O’shea discloses wherein the billboard circuit comprises: memory for storing the context information, a security check circuit configured to grant access to reading or writing operations the context information responsive to receiving a reading request or a wiring request from 
the one of the integrated circuits or the other of the integrated circuits. (paragraph 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message and a type of response to be transmitted in response to the datagram.)
 
As per claim 14, O’shea discloses wherein the memory further stores (i) a time stamp associated with the context information, and (ii) a device address of the first integrated circuit. (paragraphs 132 & 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message and a type of response to be transmitted in response to the datagram.)
 
As per claim 15, O’shea discloses wherein the billboard further comprises a status check circuit configured to determine whether the one of the first integrated circuits or the other of the integrated (paragraphs 125 & 153, The notification of entry to sleep state may reduce or eliminate NACK messages.)
 
As per claim 16, O’shea discloses wherein the billboard further comprises a notification circuit configured to send a notification to the second integrated circuit responsive to updating of the context information representing predetermined event at the first integrated circuit. (paragraph 121, Any of the devices may write, read or update coexistence management information in another device)
 
As per claim 17, O’shea discloses a method for operating integrated circuits in an electronic device, comprising: 
receiving, at a billboard circuit (fig.10, 1004), context information from a first integrated circuit (fig.10, 1002) via a multi-drop bus (fig.10, 1010) at a first time, the context information indicating an operating status of the first integrated circuit; (paragraph 7, generating a coexistence message that include coexistence information (e.g., operating status) and transmitting to the second device over the serial bus)
storing the context information in memory of the billboard circuit; (paragraph 84, stored in configuration registers)
detecting an event at a second integrated circuit; (paragraphs 128-130, a first device transmit a first interfering signal that affects the operation of a component in a second device.)
retrieve, at the billboard circuit, the context information from the memory responsive to detecting the event; and (paragraph 112, the coexistence messengers decode received WCI-2 messages and forward the decoded messages as interrupts, requests and commands to the coexistence processor 1804.)


send the context information from the billboard circuit to the second integrated circuit over the multi-drop bus at a second time subsequent to the first time. (paragraph 112, the coexistence messengers decode received WCI-2 messages and forward the decoded messages as interrupts, requests and commands to the coexistence processor 1804.)
 
As per claim 18, O’shea discloses the method further comprising granting access to the memory for storing the context information responsive determining that the first integrated circuit has authority to write the context information in the memory. (paragraphs 132 & 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message and a type of response to be transmitted in response to the datagram.)
 
As per claim 19, O’shea discloses the method further comprising granting access to read the context information responsive to determining that the second integrated circuit has authority to read the context information from the memory. (paragraphs 132 & 153, provide the information such as the identity of an aggressor for which information is provided, an action and/or mitigation to be taken in response to the received coexistence message and a type of response to be transmitted in response to the datagram.)
 
As per claim 20, O’shea discloses wherein the first integrated circuit is part of a first system and the second integrated circuit is part of a second system performing distinct functions relative to the first system. (paragraph 121, Any of the devices may write, read or update coexistence management information in another device)
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wietfedt [Pub. No. US2017/0075843] discloses the first node checks the status table at the associated local gateway to determine a current status for the second node.
Katar [Pub. No. US2013/0024706] discloses a first communication device determines that a second communication device is in a power save mode.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184